 
Exhibit 10.20


RETIREMENT AND RELEASE AGREEMENT
Bruce Stanski (“Employee”) and Fluor Enterprises, Inc. (“Company”) have reached
the following Retirement and Release Agreement (“Agreement”) in connection with
Employee’s retirement from the Company. In this Agreement, the term “Parties”
refers to Employee and the Company.
A.     The Parties have mutually agreed that Employee will no longer serve as
Executive Vice President for the Company effective October 11, 2019 and have
agreed that Employee will provide non-executive services to the Company from
October 11, 2019 through February 28, 2020 (“Transition Period”).
B.     The Parties have voluntarily agreed to enter into this Agreement which
sets forth the complete understanding between Employee and Company regarding the
commitments and obligations of the Parties.
In consideration of the foregoing premises and for other good and valuable
consideration, the sufficiency and receipt of which are acknowledged, Company
and Employee agree as follows:
1.
Payments and Other Consideration. The Company agrees to make the payments and
accommodations and other consideration as set forth below in Paragraphs 1a, 1b,
1c, 1e, and 1g expressly conditioned on: (i) Employee providing non-executive
services to the Company as requested, including making himself reasonably
available for any future assistance related to any Litigation as defined in
Paragraph 18 (“Services”); (ii) Employee signing and delivering to the Company
this Agreement within 21 calendar days of the date of the Agreement and not
subsequently revoking the Agreement within the time period set forth in
Paragraph 4; (iii) Employee signing and delivering to the Company a Supplemental
Release and Waiver of Claims in the form attached as Exhibit 1 to this Agreement
(“Supplemental Release”) and not subsequently revoking it within the time period
set forth therein; and (iv) Employee signing and delivering to the Company the
Long Term Incentives Vesting/Forfeiture Agreement (“LTI Vesting/Forfeiture
Agreement”) in the form attached as Exhibit 2 to this Agreement. Employee
understands that the Company will deduct from any payments specified herein
federal withholding taxes and other deductions the Company is required by law to
make from wages and other payments to employees. Employee further understands
that the payments and benefits and the retirement treatment to long term
incentives set forth in this Paragraph 1 are all the Employee is entitled to
receive from the Company under this Agreement except for those amounts described
in Paragraph 6 to which Employee may be entitled.



a.
The Parties agree that Employee will continue his active employment in a
non-executive and non-officer status at his normal base salary during the
Transition Period, with Employee retiring effective March 1, 2020 (the
“Retirement Date”), provided that Employee does not accept employment outside of
Fluor, complies with all obligations under this Agreement, and complies with
Fluor’s Code of Business Conduct & Ethics and other Company policies. During the
Transition Period Employee shall provide





Retirement and Release Agreement-Page 1 of 18



--------------------------------------------------------------------------------




Services from home, as reasonably directed by Carlos Hernandez or his designee.
Employee’s continued employment during the Transition Period shall be at a level
that results in a “separation from service” under the Fluor 409A Executive
Deferred Compensation Program and for purposes of Section 409A of the Internal
Revenue Code (the “Code”). During the Transition Period Employee shall be
entitled to participate in all health, welfare, life insurance, disability and
similar plans and programs generally available to U.S. based employees of the
Company in accordance with the terms and conditions of such plans and programs,
as amended from time to time. Time Off With Pay (“TOWP”) will not accrue during
the Transition Period. Other than as expressly provided in this Agreement,
Employee shall not be entitled to receive benefits generally provided by Company
to executives or officers of the company, including but not limited to:
perquisites, allowances, or severance payments under any severance policy or
plan. Employee shall transfer any Company memberships held in his name to the
Company no later than October 31, 2019. Additionally, for 2020, Employee shall
not be entitled to participate in the Fluor 409A Executive Deferred Compensation
Plan. The Parties also agree that the Change in Control Agreement between Fluor
and the Employee, dated June 13, 2010, is hereby terminated with immediate
effect.


(i)
TERMINATION OF EMPLOYMENT. Employee’s employment under this Agreement shall be
terminated before the Retirement Date under the circumstances indicated below
and with the following results:



(a)    Employee notifies the Company he has accepted employment elsewhere.
Employee agrees that he shall notify the Company immediately upon acceptance of
employment elsewhere during the Transition Period, which Employee understands
and agrees will result in the termination of his employment with the Company.
Upon such termination, Employee shall not continue to receive the payments and
benefits set forth in Paragraph 1a. Employee shall instead receive a lump sum
payment in an amount that is equal to the remaining base salary payments he
would have received if Employee had remained employed during the entire
Transition Period plus the payments and benefits set forth in Paragraphs 1b, 1c,
and 1e, provided Employee complies with all other obligations set forth in this
Agreement and signs and delivers to the Company the LTI Vesting/Forfeiture
Agreement and the Supplemental Release without subsequently revoking it within
the time period set forth therein. For clarity, and as set forth in Paragraph
1e, any RSU and VDI awards granted in 2019 shall be forfeited upon termination
and shall not continue to vest.


(b) Employee breaches any of his obligations under this Agreement or fails to
notify the Company he has accepted employment elsewhere. If Employee fails to
provide the Services, breaches any obligation under this Agreement, or if Fluor
independently determines that Employee has




Retirement and Release Agreement-Page 2 of 18



--------------------------------------------------------------------------------




accepted or began employment elsewhere during the Transition Period, Employee
shall be immediately terminated as of such date and Employee shall not continue
to receive the payments and benefits set forth in Paragraph 1a and shall not be
eligible to receive the payment set forth in Paragraph 1c. Employee will instead
receive a lump sum payment in an amount that is equal to the remaining base
salary payments he would have received if Employee had remained employed during
the entirety of the Transition Period, the payment set forth in Paragraph 1b,
and the benefit set forth in Paragraph 1e, provided Employee complies with all
other obligations set forth in this Agreement and Employee signs and delivers to
the Company the LTI Vesting/Forfeiture Agreement and the Supplemental Release
without subsequently revoking it within the time period set forth therein. For
clarity, and as set forth in Paragraph 1e, any RSU and VDI awards granted in
2019 shall be forfeited upon termination and shall not continue to vest.


b.
Employee will receive a total payment of Four Hundred Sixty Three Thousand Six
Hundred Ninety Two Dollars ($463,692) (the “Separation Payment”) which is equal
to thirty-two weeks of Employee’s normal base salary as of the date of this
Agreement. The Separation Payment shall be made upon the later of: (i)
Employee’s last day of employment; or (ii) within two weeks after the effective
date of the Supplemental Release, attached as Exhibit 1 to this Agreement.

 
c.
Employee will be eligible to receive a prorated bonus under the Fluor Corp. 2017
Performance Incentive Plan for the time period covering January 1, 2019 to
October 11, 2019 provided Employee complies with the notice obligations set
forth in Paragraph 1a(i)(a). Such prorated bonus shall be in an amount to be
determined by the Board of Directors of Fluor or under the Board’s delegated
authority by the Organization and Compensation Committee of the Board (the
“Committee”). Employee’s bonus will be based on (i) Employee’s target annual
bonus percentage, and (ii) actual achievement of the performance measures, both
as set by the Committee at its February 2019 meeting, assuming a performance
rating of 1.0 for the strategic portion of the annual incentive. Any bonus will
be paid to the Employee when paid to other employees in the ordinary course in
2020, or two weeks after the effective date of the Supplemental Release,
whichever is later. The Parties agree that the Employee shall not be eligible
for any future bonus payments.

d.
The benefits and payments in Paragraph 1a above are intended to include any and
all payments and benefits to which Employee may be entitled to receive under the
Company’s Executive Severance Policy and are not intended to be in addition to,
or duplicative of, the Company’s Executive Severance Policy. Employee
understands and agrees that he will receive no further wages, salary,
termination pay, severance pay, separation pay, vacation pay, bonuses,
commissions, expenses, allowances, incentive payments, perquisites, or other
similar payments, remuneration or benefits from the





Retirement and Release Agreement-Page 3 of 18



--------------------------------------------------------------------------------




Company (or any of its current and former parent companies, subsidiaries,
affiliates and related companies) other than those expressly set out in this
Agreement.


e.
For the purpose of Employee’s stock and cash incentives, and subject to the
terms and conditions set forth in the applicable incentive plans and agreements,
Employee’s separation of employment will be treated as being in connection with
retirement, effective on either the Retirement Date or on the date Employee is
terminated under Paragraph 1a(i) of this Agreement (“Termination Date”),
provided that this Agreement, the Supplemental Release, and the LTI
Vesting/Forfeiture Agreement are all executed by Employee and become effective,
with the following results:

(i)
Restricted Stock Units (“RSUs”), Non-Qualified Stock Options (“Stock Options”),
and Value Driver Incentive (“VDI”) Awards granted to Employee at least one year
prior to either the Retirement Date or the Termination Date shall continue to
vest and continue to be payable in accordance with their terms on the dates set
out in the awards notwithstanding such termination. RSU and VDI awards granted
to Employee in 2019 shall be forfeited and shall not continue to vest if
Employee does not remain employed with the Company through the February 26,
2020.

(ii)
For the 2017 Stock Option grant, Employee shall have the original 10-year term
of the option to exercise. For all other outstanding options grants, Employee
shall have three years to exercise vested stock options following his Retirement
Date or Termination Date (but in no case beyond the original 10-year term of the
option).

f.
All accrued unused TOWP will be included in Employee’s final pay, and paid out
on the next regular pay date following his separation of employment from the
Company.

g.
Employee will receive a total payment of Seventy Five Thousand Dollars ($75,000)
(the “Relocation Payment”) to cover the costs associated with Employee moving
his household goods, furnishings, and personal effects back to his home state.
The Relocation Payment shall be made within two weeks of the Effective Date of
this Agreement, as defined in Paragraph 4.



2.
No Obligation to Make Payment under Normal Policies. Employee agrees that the
payments, benefits, and accommodations described in Paragraph 1a, 1b, 1c, 1e and
1g above are more than the Company would otherwise be required to pay and/or
provide under its normal policies and procedures. Additionally, Employee
understands and agrees that he is not entitled to the consideration referenced
in Paragraphs 1a, 1b, 1c, 1e and 1g unless and until this Agreement, the
Supplemental Release attached as Exhibit 1, and the LTI Vesting/Forfeiture
Agreement attached as Exhibit 2 all become effective and Employee complies with
all obligations and conditions set forth in this Agreement. Employee agrees that
upon the receipt of his final paycheck and his accrued, unused TOWP, he will
have been paid in full for any/all compensation he claims to be owed by the
Company, including, but not limited to, salary, wages, commissions, bonuses, or
any other compensation, and disavows any right or claim to any additional





Retirement and Release Agreement-Page 4 of 18



--------------------------------------------------------------------------------




compensation other than that expressly set forth herein pursuant to this
Agreement, to which he becomes entitled as set forth herein.




3.
Complete Release. Subject to Paragraph 8 in this Agreement, Employee agrees to
release the Company, and its current and former parent companies, subsidiaries,
affiliated companies, related companies and joint ventures and each of their
respective current and former officers, directors, board members, shareholders,
affiliates and controlling person(s) (if any), employees, attorneys,
representatives, predecessors, successors, assigns, divisions, co-employers,
vendors, contractors and all other persons acting by, through, under, or in
concert with any of them (collectively “Releasees”) from any and all claims,
charges, complaints, lawsuits, liabilities, obligations, promises, agreements,
damages, actions, causes of action, rights, demands, costs, losses, debts and
expenses, injuries and grievances of any and every kind. Said release includes,
but is not limited to, a full release of any and all claims for punitive
damages, attorneys’ fees, injunctive relief, declaratory relief, equitable
relief, loss of wages, loss of other employment, back pay, front pay, notice
pay, severance pay, liquidated damages, compensatory damages, personal injury,
emotional distress, mental anguish, libel, slander, defamation, vacation pay,
sick pay, pension contributions or benefits, medical or health benefits, short
or long term disability benefits, and any other employee benefits; and any and
all claims and demands of any other kind and nature whatsoever, foreseen,
unforeseen, or unforeseeable, now known or which may hereafter be discovered
relating to his employment with and/or the cessation of his employment with the
Company, or to any event, act or omission that has occurred as of the date this
Agreement is executed, and includes, but is not limited to, to the fullest
extent allowed by law, all liability arising from:

•
Title VII of the Civil Rights Acts of 1964;

•
the Americans with Disabilities Act of 1990;

•
the Family and Medical Leave Act;

•
Genetic Information Nondiscrimination Act of 2008

•
the Fair Labor Standards Act;

•
Sections 1981 through 1988 of Title 42 of the United States Code;

•
the Age Discrimination in Employment Act of 1967;

•
the Older Workers Benefit and Protection Act of 1990;

•
the Uniformed Services Employment and Reemployment Act of 1994;

•
the Employee Retirement Income Security Act of 1974;

•
the Health Insurance Portability and Accountability Act;

•
the Occupational and Safety Health Act of 1970;

•
the Worker Adjustment and Retraining Notification Act;

•
the Equal Pay Act;





Retirement and Release Agreement-Page 5 of 18



--------------------------------------------------------------------------------




•
Executive Orders 11246 and 11141;

•
the Rehabilitation Act of 1973;

•
any and all local, municipal, state, or federal statutes, regulations or
ordinances;

•
any and all claims arising under state or federal common law;

•
any and all claims arising under any other law;

•
any claims for attorneys’ fees or costs.

4.
Waiver of ADEA Claims. The release set forth above includes a waiver of rights
and claims which Employee may have arising under the Age Discrimination in
Employment Act of 1967 (Title 29, United States Code, Section 621, et seq.)
(“ADEA”). In compliance with the Older Workers Benefit and Protection Act of
1990:

a.
Employee is advised to consult with an attorney before accepting this Agreement
and waiving his rights and claims under the ADEA. Employee understands that by
signing this release, he waives his rights and/or claims under the ADEA.

b.
Review period. Employee acknowledges that he has been given a period of up to
twenty-one (21) days to review and consider this Agreement and to consult with
an attorney, accountant and/or other advisors before signing and that the actual
time he has taken for such purposes was adequate for all appropriate
consultations. Any changes in this Agreement, whether material or immaterial, do
not restart the running of the 21-day period.

c.
Revocation period. Employee understands that he has a period of seven (7) days,
commencing with the day after the date of his signature on this Agreement, to
revoke this agreement. To revoke, Employee must provide written notice to Chief
Human Resources Officer, Stacy Dillow, 6700 Las Colinas Blvd. (W1H), Irving, TX
75039. Such written notice must be received no later than 11:59 pm (CST) on the
seventh day after Employee signs this Agreement.

d.
This Retirement and Release Agreement will not be effective or enforceable until
Employee has returned the fully executed Agreement and the seven day revocation
period has expired (“Effective Date”). If Employee revokes this Agreement, it
shall not be effective or enforceable. Further, if this Agreement is revoked,
Employee shall not be entitled to receive the payments and accommodations
described in Paragraph 1, other than the payment provided for in Paragraph 1f,
and any outstanding stock based awards shall be governed by the terms of the
applicable award agreements.

5.
Additional Facts. Employee agrees and acknowledges that he may hereafter
discover facts different from, or in addition to, those he now believes to be
true with respect to any or all of the claims or demands herein released.
Nevertheless, the Company and Employee agree that the release set forth above
shall be and will remain effective in all respects, notwithstanding the
discovery of such different or additional facts.







Retirement and Release Agreement-Page 6 of 18



--------------------------------------------------------------------------------




6.
Release Inapplicable to Certain Benefits. This release does not include a
release of Employee's right, if any, to the following, which shall continue to
be governed by and subject to the terms and conditions set out in the applicable
plans, programs, and agreements:

a.
Retirement benefits under the terms of Company's standard retirement plans and
programs;

b.
Compensation that Employee has already deferred under the Fluor 409A Executive
Deferred Compensation Program.



7.
No Pending Claims/Lawsuits. Employee represents that he has no pending
complaints, actions, charges, or claims of any nature (on his own behalf or in
conjunction with any other person or entity) against the Releasees based on, or
related to, any events or actions that occurred prior to the execution of this
Agreement, and that Employee is not currently aware of facts that would support
any such claim. Employee further represents that he has no knowledge of any
unreported conduct by or on behalf of the Company that in his view is or may be
inconsistent with applicable law, regulation, or Company standards of conduct
and compliance.



8.
Protected Rights. Notwithstanding what is stated in Paragraphs 7, 12, 13, 14,
15, 16 and 23, or any other provision in the Agreement, nothing in this
Agreement or in the Exhibits thereto prohibits or restricts Employee from either
filing charges/complaints/inquiries with any federal, state or local
governmental agency or participating in a proceeding before any governmental
agency responsible for the enforcement of any local, state, or federal law.
However, Employee understands and agrees that, except as set forth in the
following subparagraph, he will not be entitled to any financial recovery or
non-monetary relief from any judgment, decision, or award upon any claim
released by him regardless of who filed or initiated any such complaint, charge,
or proceeding.

In addition, nothing in this agreement prohibits Employee from: (i) reporting
possible violations of federal law or regulations, including any possible
securities laws violations, to any governmental agency or entity, including but
not limited to, the U.S. Department of Justice, the U.S. Securities and Exchange
Commission, the U.S. Congress, Occupational Health and Safety Administration, or
any agency Inspector General, without notice to the Company; (ii) making any
other disclosures that are protected under the whistleblower provisions of
federal law or regulations; or (iii) otherwise fully participating in any
whistleblower programs, including the right to receive an incentive award
authorized under federal statute or regulation for information provided to the
Securities & Exchange Commission or any other federal regulatory or law
enforcement agency.
9.
Non-Admission of Wrongdoing. By making this Agreement, neither the Company nor
the Employee admits that they have done anything wrong.







Retirement and Release Agreement-Page 7 of 18



--------------------------------------------------------------------------------




10.
Non-Release of Future Claims. This Agreement does not waive or release any
rights or claims that Employee may have under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964 or the Americans with
Disabilities Act which arise after the date the Employee signs this Agreement.
In addition, the Company and Employee acknowledge and agree that the release set
forth in this Agreement does not include any claims Employee may have against
the Company for its failure to comply with or breach of any provision in this
Agreement.



11.
Other Officer / Director Positions. Employee agrees to resign immediately
(whether or not requested by the Company) from any officer or director positions
or trusteeships Employee holds with the Company, its parent companies and their
respective subsidiaries, joint ventures, or related entities and agrees to
execute such documents as may be necessary to give effect to his resignation.



12.
Return of Company Property. Employee agrees to return and deliver to the Company
on or before the Retirement Date all Company property, including but not limited
to, any and all mobile devices (iPhone, iPad, etc.), any and all hard copy
and/or electronic documents, records, notebooks, reports, blueprints, manuals,
etc. downloaded by him or provided to him by the Company, and all documents,
materials of a secret, confidential, proprietary, or attorney-client privilege
nature relating to the Company’s business and which are in his possession or
under his control, and to maintain the confidentiality of such materials
thereafter. Employee understands and agrees that his failure to comply with the
provisions of this Paragraph 12 shall constitute a breach of this Agreement.
Employee understands and agrees that the Company will assert all rights and
remedies under the law, and in equity, that it may be entitled to as result of
any breach of this Agreement.



13.
Consequences of Employee Breach of Promises. If Employee files a lawsuit based
on legal claims that he has released, or otherwise breaches this Agreement,
Employee understands and agrees that the Company will be entitled to assert all
rights and remedies, in law and in equity, that it may be entitled to as a
result of any breach of this Agreement.



14.
Confidential Information. Employee understands and agrees that in the course of
Employee's employment with the Company, Employee has acquired confidential
information and trade secrets concerning the Company's operations such as, but
not limited to, the Company’s existing and prospective customers, suppliers,
sales process, information pertaining to its customers and suppliers, the
Company’s future plans and its methods of doing business. Employee understands
and agrees it would be extremely damaging to the Company if Employee disclosed
such information to a competitor or made it available to any other company.

Employee understands and agrees that such information has been divulged to him
in confidence and he understands and agrees that he will keep such information
secret and confidential unless disclosure is required by court order or
otherwise by compulsion of law. In view of the nature of Employee’s employment,
and the information and trade secrets




Retirement and Release Agreement-Page 8 of 18



--------------------------------------------------------------------------------




which Employee has received during the course of his employment, Employee also
agrees that the Company would be irreparably harmed by any violation, or
threatened violation of the agreements in this paragraph and that, therefore,
the Company shall be entitled to injunctive relief, including any temporary
restraining order, preliminary and/or permanent injunction prohibiting him from
any violation or threatened violation of such agreements, without waiving any
other rights or claims that the Company may have to pursue in law or equity.
Employee understands and agrees that confidential information developed by him
in the course of his employment by the Company shall be subject to the terms and
conditions of this Agreement as if the Company furnished the same confidential
information to Employee. As noted above in Paragraph 8, this Agreement does not
limit Employee from providing any documents to any governmental agency,
including the U.S. Securities and Exchange Commission, as part of a
whistleblower action and/or a report of possible violations of any federal
securities law.
Under the federal Defend Trade Secrets Act of 2016, Employee shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigation a
suspected violation of law; or (b) is made to Employee’s attorney in relation to
a lawsuit for retaliation against Employee for reporting a suspected violation
of law; or (c) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.


15.
Non-Disparagement. Employee agrees that he will not take any action or make or
cause to be made any false or defamatory statements, written or oral, that
disparage, are inimical to, are critical of, or damage the reputation of, or
that otherwise work in any way to the detriment of, or which disrupts or impairs
the Company’s normal operations, or that may be potentially embarrassing to the
Company or any of its past or present affiliates, subsidiaries, agents,
officers, directors, shareholders, employees, representatives or agents. This
paragraph is intended to apply to any false or defamatory statements that may be
harmful to professional reputation or personal reputation or character. The term
“statements” is intended to extend to all forms of communications, including but
not limited to verbal, written, e-mails, chat rooms, instant messaging, and all
other forms of electronic communication. Further, if a prospective employer of
Employee contacts the Company’s employment verification representative or
service, such person or service will verify dates of employment and last
position held, and will only disclose or verify any additional information that
Employee authorizes, in writing, the Company to provide.



16.
Authorized Disclosures. Nothing in Paragraphs 12, 13, 14, 15, 16, and 23 shall
prevent Employee or the Company from responding truthfully and accurately to any
inquiry or request for information when required by court order, a government
investigation or otherwise by compulsion of law. Except to the extent a
disclosure without notice to the Company is permitted under the circumstances
described in Paragraph 8 above, if any





Retirement and Release Agreement-Page 9 of 18



--------------------------------------------------------------------------------




inquiry or request for information is required by court order or compulsion of
law, Employee will provide the Company with commercially reasonable adequate
notice in advance of such proposed disclosure to enable the Company to be heard
with respect to any such disclosure.
Employee shall notify:
Fluor Enterprises, Inc.
Attention: John Reynolds, Chief Legal Officer
6700 Las Colinas Blvd.
Irving, TX 75039


In the event of a material breach or threatened material breach of Paragraphs 14
and 15 the Company, in addition to its other remedies at law or in equity, shall
be entitled to injunctive or other equitable relief in order to enforce or
prevent any violations of such paragraphs.
17.
Section 409A.

a.
It is the intention of the Parties that, to the fullest extent permitted by
applicable law, payment of all benefits pursuant to Paragraph 1 of this
Agreement shall be exempt from Section 409A of the Internal Revenue Code, as
amended (the “Code”) and the regulations promulgated thereunder (“Section 409A)
due to (i) the involuntary termination exception as set forth in Section
1.409A-1(b)((9)(iii) of the final regulations issued under Section 409A or such
other exemption as may apply; (ii) the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the final regulations issued under Section 409A; or
(iii) such other exemption as may apply.

b.
Notwithstanding the foregoing, to the extent any payments under this Agreement
are subject to (and not exempt from) Section 409A, it is intended that such
payments will comply with Section 409A as amounts payable on the earlier of a
“fixed schedule” in accordance with Section 1.409A-3(i)(1)(i) of the final
regulations issued under Section 409A, or a “separation from service” as set
forth in Section 1.409A-1(h) of the final regulations issued under Section 409A,
such that no portion of the payments will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.

c.
Each payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the final
regulations issued under Section 409A.

d.
This Paragraph 17 is intended to comply with the requirements of Section 409A of
the Code so that none of the payments and benefits to be provided hereunder will
be subject to either (1) the six (6) month delay which may otherwise be required
with respect to payments of deferred compensation to “specified Executives” as
defined in Section 409A, and (b) any additional tax imposed under Section 409A,
and any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work





Retirement and Release Agreement-Page 10 of 18



--------------------------------------------------------------------------------




together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Employee under Section 409A. Notwithstanding the foregoing, in the event that
it is determined that the payments provided under Paragraph 1 of this Agreement
are deferred compensation that are payable pursuant to a separation from
service, then such payments will be delayed for six months in accordance with
the six month delay rules applicable to the Company’s other nonqualified
deferred compensation plans. Neither the Company nor its affiliates shall have
any liability to Employee based in whole or in part on a failure to comply with
the requirements of Section 409A.
18.
Assistance in Disputes/Litigation. Employee agrees to make himself reasonably
available for any future assistance related to any inquiry, investigation,
claim, litigation, or dispute (collectively “Litigation”) involving the Company,
its subsidiaries, joint ventures, or related entities as may be requested by the
Company. Among other things, with reasonable advance notice, Employee will meet
with the Company’s representatives and attorneys at mutually convenient times
and locations to prepare for such Litigation and will appear and participate in
providing evidence (written or oral testimony) in any pending or future
Litigation. If Employee is called as a witness by the Company to give testimony
in any legal matter, Employee understands that Employee is to answer proper
questions truthfully. For Employee’s involvement and assistance with Company’s
requests after March 2021, when Company seeks assistance from Employee for any
purpose, including calling Employee as a witness to give testimony in any future
Litigation, the Company agrees to pay Employee’s reasonable out-of-pocket
expenses, and to the extent permitted by law, regulation or applicable rules of
Court, lost earnings incurred directly as a result of such assistance calculated
at a rate of $362 (USD) per hour less required deductions. Any compensation is
not, and shall not be, in any way contingent upon the content of Employee’s
testimony in the course of any Litigation matter nor shall the compensation in
any way be contingent on the outcome or disposition of any such matter.



19.
Modifications of Agreement. This Agreement can only be modified in writing and
signed by both the Employee and an authorized representative of the Company.



20.
Interpretation of Agreement. This Agreement will be interpreted in accordance
with the plain meanings of its terms and not strictly for or against either of
the Parties. The Parties agree that any ambiguities will not be construed solely
against the drafting party.



21.
Applicable Law. This Agreement shall be governed by and construed and enforced
under Texas law, excluding the provisions thereof which refer to the laws of
another jurisdiction. The Parties irrevocably agree to submit to the
jurisdiction and venue of the state or federal courts in Dallas County, Texas,
and appropriate appellate courts therefrom, in any action or proceeding brought
with respect to or in connection with this Agreement.







Retirement and Release Agreement-Page 11 of 18



--------------------------------------------------------------------------------




22.
Severability. If any provision or part of this Agreement is held or determined
to be invalid or unenforceable for any reason, each such provision or part shall
be severed from the remaining provisions of the Agreement or the Agreement shall
be read and interpreted as if it did not contain such provision or part. The
validity and enforceability of remaining provisions shall not be affected by any
such invalid or unenforceable part or provision; however, if Employee seeks to
invalidate any portion of the release in Paragraph 3 or in the Supplemental
Release, and any such portion of the release is held to be unenforceable,
RELEASEES may seek modification or severance of such portion or may terminate
the Agreement or consider the Agreement null and void.



23.
Entire Agreement. This Agreement along with Exhibits 1 and 2, and the governing
long term incentive plans and awards, which are incorporated by reference as if
fully set forth herein, is the entire Agreement between Employee and the Company
and supersedes any and all prior negotiations, agreements, and/or understandings
between the Parties pertaining to the subject matter hereof, whether written or
oral. It may not be amended or modified except by a writing signed by Employee
and an authorized representative of the Company. However, this Agreement is not
intended to eliminate or modify any indemnification protections and advancement
of expenses, if any, Employee has under applicable law and/or pursuant to the
terms of any prior Agreements with the Company, or eliminate or change the terms
and conditions of any confidentiality agreement Employee may have signed at the
time of hire or during his employment with the Company; provided, however, that
Employee may make disclosures as expressly set forth in Paragraph 8 of this
Agreement. Further, neither the Company nor anyone acting on its behalf has made
any promises or representations to Employee other than those expressly stated in
this Agreement.

EMPLOYEE AGREES TO EXECUTE ANY AND ALL DOCUMENTS AS MAY BE REASONABLY NECESSARY
TO CARRY OUT THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO A FOLLOW-UP RELEASE OF ALL EMPLOYMENT RELATED CLAIMS.
BY HIS SIGNATURE BELOW, EMPLOYEE ACKNOWLEDGES AND CERTIFIES THAT HE HAS
CAREFULLY READ THE ENTIRETY OF THIS AGREEMENT, UNDERSTANDS ITS PROVISIONS, AND
THE EFFECT OF SUCH PROVISIONS ON EMPLOYEE’S RIGHTS. EMPLOYEE FURTHER CONFIRMS
THAT HE HAS NOT BEEN INFLUENCED TO EXECUTE THIS AGREEMENT BY ANY STATEMENT OR
REPRESENTATION BY THE COMPANY OR ANYONE ACTING ON ITS BEHALF THAT IS NOT
EXPRESSLY CONTAINED IN THIS AGREEMENT OR THE EXHIBITS ATTACHED THERETO. EMPLOYEE
ALSO ACKNOWLEDGES THAT THIS AGREEMENT AND THE RELEASE AND WAIVER OF CLAIMS
CONTAINED HEREIN ARE KNOWINGLY AND VOLUNTARILY ENTERED INTO.
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.






Retirement and Release Agreement-Page 12 of 18



--------------------------------------------------------------------------------




10/24/2019
 
 
/s/ Bruce Stanski
DATE SIGNED
 
 
BRUCE STANSKI - SIGNATURE
 
 
 
 
 
 
 
Fluor Enterprises, Inc.
 
 
 
 
10/24/2019
 
By:
/s/ John Reynolds
DATE SIGNED
 
 
Chief Legal Officer
 
 
 
 



Exhibit 1 to RETIREMENT AND RELEASE AGREEMENT
Supplemental Release and Waiver of Claims
Complete Release of Claims. In consideration for the payments and accommodations
set forth in the Retirement and Release Agreement (the “Agreement”) to which
this Exhibit 1 is attached, which are to be provided to me under the Agreement
between me and Fluor Enterprises Inc. (the “Company”), to which I am not
otherwise entitled and which are expressly conditioned on my signing the
Agreement and each of the exhibits thereto, including this Supplemental Release
and Waiver of Claims (this “Release of Claims”), and for other good and valuable
consideration, the receipt and sufficiency of which I hereby acknowledge, on my
own behalf and on behalf of my heirs, executors, administrators, beneficiaries,
representatives, successors and assigns, and all others connected with or
claiming through me, I hereby release and forever discharge the Company, and its
current and former parent companies, subsidiaries, affiliated companies, related
companies and joint ventures and each of their respective current and former
officers, directors, board members, shareholders, affiliates and controlling
person(s) (if any), employees, attorneys, representatives, predecessors,
successors, assigns, divisions, co-employers, vendors, contractors and all other
persons acting by, through, under, or in concert with any of them (collectively
“Releasees”) from any and all claims, charges, complaints, lawsuits,
liabilities, obligations, promises, agreements, damages, actions, causes of
action, rights, demands, costs, losses, debts and expenses, injuries and
grievances of any and every kind. Said release includes, but is not limited to,
a full release of any and all claims for punitive damages, attorneys’ fees,
injunctive relief, declaratory relief, equitable relief, loss of wages, loss of
other employment, back pay, front pay, notice pay, severance pay, liquidated
damages, compensatory damages, personal injury, emotional distress, mental
anguish, libel, slander, defamation, vacation pay, sick pay, pension
contributions or benefits, medical or health benefits, short or long term
disability benefits, and any other employee benefits; and any and all claims and
demands of any other kind and nature whatsoever, foreseen, unforeseen, or
unforeseeable, now known or which may hereafter be discovered relating to his
employment with and/or the cessation of his employment with the Company, or to
any event, act or omission that has occurred as of the date this Agreement is
executed, and includes, but is not limited to, to the fullest extent allowed by
law, all liability arising from:






Retirement and Release Agreement-Page 13 of 18



--------------------------------------------------------------------------------




•    Title VII of the Civil Rights Acts of 1964;
•    the Americans with Disabilities Act of 1990;
•    the Family and Medical Leave Act;
•    Genetic Information Nondiscrimination Act of 2008
•    the Fair Labor Standards Act;
•    Sections 1981 through 1988 of Title 42 of the United States Code;
•    the Age Discrimination in Employment Act of 1967;
•    the Older Workers Benefit and Protection Act of 1990;
•    the Uniformed Services Employment and Reemployment Act of 1994;
•    the Employee Retirement Income Security Act of 1974;
•    the Health Insurance Portability and Accountability Act;
•    the Occupational and Safety Health Act of 1970;
•    the Worker Adjustment and Retraining Notification Act;
•    the Equal Pay Act;
•    Executive Orders 11246 and 11141;
•    the Rehabilitation Act of 1973;
•
any and all local, municipal, state, or federal statutes, regulations or
ordinances;

•    any and all claims arising under state or federal common law;
•    any and all claims arising under any other law;
•    any claims for attorneys’ fees or costs.


I understand that nothing contained in this Release of Claims shall be construed
to prohibit me from filing a charge, complaint or inquiry with any governmental
agency or from participating in a proceeding before any governmental agency
responsible for the enforcement of any local, state or federal law; provided,
however, that I hereby agree to waive my right to recover monetary damages or
other individual relief in any such charge, complaint or lawsuit filed by me or
by anyone else on my behalf, except for monetary awards received from a
government-administered whistleblower award program under which I provided
information directly to a government agency. I further understand that nothing
contained in this Release of Claims shall be construed to limit, restrict or in
any other way affect my communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to such governmental agency or entity
without prior notice to the Company, and that nothing in this Release of Claims
prohibits me from fully participating in any whistleblower programs, including
the right to receive an incentive award authorized under federal statute or
regulation for information provided to the Securities and Exchange Commission or
any other federal regulatory or law enforcement agency.


Review and revocation period. I understand that the Release of Claims set forth
above includes a waiver of rights and claims under the Age Discrimination in
Employment Act of 1967 (Title 29, United States Code, Section 629, et. Seq.)
(“ADEA”). I understand that I must sign this Release of Claims, if at all,
within twenty-one (21) days of my last day of employment, and in no event prior
to the date that my employment with the Company terminates. I acknowledge that
this Release of Claims creates legally binding obligations,




Retirement and Release Agreement-Page 14 of 18



--------------------------------------------------------------------------------




and that the Company has advised me to consult an attorney before signing it. In
signing this Release of Claims, I give the Company assurance that I have signed
it voluntarily and with a full understanding of its terms; that I have had
sufficient opportunity of not less than twenty-one (21) days before signing this
Release of Claims to consider its terms and to consult with an attorney, if I
wished to do so; and that I have not relied on any promises or representations,
express or implied, that are not set forth expressly in this Release of Claims.


I understand that I will have seven (7) days after signing this Release of
Claims to revoke my signature, and that, if I intend to revoke my signature, I
must do so in writing addressed and delivered to Stacy Dillow, Chief Human
Resources Officer, 6700 Las Colinas Blvd., Irving, Texas 75039 prior to the end
of the seven (7)-day revocation period. I understand that this Release of Claims
will become effective upon the eighth (8th) day following the date that I sign
it, provided that I do not revoke my acceptance in accordance with the
immediately preceding sentence.


Non-release of Future Claims. I understand this Release of Claims does not waive
or release any rights or claims that I may have under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964 or the Americans with
Disabilities Act which arise after the date I sign this Release. In addition, I
understand and agree that this Release of Claims does not include any claims I
may have against the Company for its failure to comply with any provision of
this Agreement.


Release Inapplicable to Certain Benefits. I understand this Release of Claims
does not include a release of my right, if any, to either: (i) compensation that
has already been deferred under the 409A Executive Deferred Compensation
Program; or (ii) retirement benefits under the terms of the Company’s standard
retirement plans and programs.


Accepted and agreed:
Signature:
 
 
Date:
 
 
Bruce Stanski
 
 
 
 
 
 
 
 











Retirement and Release Agreement-Page 15 of 18



--------------------------------------------------------------------------------






Exhibit 2 to RETIREMENT AND RELEASE AGREEMENT
LONG TERM INCENTIVES VESTING/FORFEITURE AGREEMENT
This Long Term Incentives Vesting/Forfeiture Agreement (the “LTI
Vesting/Forfeiture Agreement”) is between Fluor Enterprises, Inc. (the
“Company”) and Bruce Stanski (the “Employee”).
Underlying Premises of this Long Term Incentives Vesting/Forfeiture Agreement
Whereas Employee shall either retire from the Company on or about March 1, 2020
(the “Retirement Date”) or be terminated before February 28, 2020 (“Termination
Date”) as per the terms set forth in the Retirement and Release Agreement to
which this Exhibit 2 is attached (“Retirement and Release Agreement”); and
Whereas Employee desires to have certain outstanding grants of unvested
non-qualified stock options, restricted stock units and value driver incentives
(“Long Term Incentives”) vest; and
Whereas such Long Term Incentives have certain vesting restrictions when an
Employee separates their employment from the Company in connection with
retirement;
NOW, THEREFORE, for good and valuable consideration, Employee and the Company
hereby agree to the following terms and conditions:
1.
Consideration. In exchange for the promises below, the Company agrees to vest
certain unvested non-qualified stock options, restricted stock, and value driver
incentives (“Long Term Incentives”) of Employee in connection with retirement,
as provided for in the applicable plan documents and agreements, if such Long
Term Incentives were granted to Employee at least one year prior to either the
Retirement Date or the Termination Date. For clarity, the Long Term Incentives
granted in 2019 shall be forfeited and shall not continue to vest if Employee’s
employment with the Company ends before February 26, 2020.



2.
Vesting Requirement/Conditions. For the consideration provided in paragraph 1
above, Employee agrees that he will not engage in any detrimental activity as
provided for in paragraphs 3 and 4 below.



3.
Detrimental Activity. Employee agrees that for a period of twelve months
following his Termination Date or Retirement Date, Employee will not, directly
or indirectly, accept or become engaged in any capacity (whether as an employee,
partner, consultant, agent or other arrangement) with any other company engaged
in or about to become engaged in business that directly competes with the
Company and/or its affiliates, including Fluor Corporation (a “Competitive
Business”). This restriction applies to Employee working for a Competitive
Business within a 50 mile radius of a Company office or project (existing or
scheduled to start within 3 months of Employee’s Separation Date). Such activity
will be considered to be detrimental to the Company and/or its affiliates. A
Competitive Business includes any engineering and/or construction company
headquartered or having a physical presence in any county, province, or parish
in which the Company or its affiliates conduct business operations that are
substantially similar to and/or competitive with, the Company’s or an
affiliate’s business





Retirement and Release Agreement-Page 16 of 18



--------------------------------------------------------------------------------




operations. The foregoing obligations shall not be deemed to prohibit Employee
from being an owner of less than 5% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Employee has no active
participation in the business of such corporation. Additionally, Detrimental
Activity shall also include personally soliciting or participating in or
assisting in any way in the solicitation of any other employees of the Company
or of any of its affiliates for a period of one year from the Termination Date
or Retirement Date. Employee agrees that Detrimental Activity shall also include
failure to return the Company’s property; however, Employee understands he is
not limited from providing any documents to any governmental agency, including
the U.S. Securities and Exchange Commission, as part of a whistleblower action
and/or a report of possible violations of any federal securities law as stated
in Paragraph 8 of the Retirement and Release Agreement. Employee may request the
written consent of the Chief Human Resources Officer of the Company for any
other exceptions to this LTI Vesting/Forfeiture Agreement that he wants the
Company to consider, which may or may not be granted.


4.
Confidential / Trade Secrets / Company Proprietary Information. Employee further
understands and agrees that in the course of Employee's employment with the
Company, Employee has acquired confidential and Company proprietary information
and trade secrets concerning the Company's operations, its future plans and its
methods of doing business. Employee understands and agrees it would be extremely
damaging and detrimental to the Company if Employee disclosed such information
to a competitor, made it available to any company, or used such information to
compete with the Company or its affiliates in any way. Employee therefore
acknowledges and agrees that he will not use or disclose such information to
another company unless authorized in writing by the Company’s Chief Human
Resources Officer. Employee further understands and agrees that such information
has been divulged to him in confidence and in consideration of the promises made
in this LTI Vesting/Forfeiture Agreement, and that the Company provided Employee
with access to such information during his employment.



5.
Authority to Reform. Employee acknowledges and agrees that the forfeiture of
unvested Long Term Incentives for voluntarily engaging in Detrimental Activity,
and the geographic and time restrictions set forth herein, are reasonable and
are no greater than required to adequately protect the Company’s legitimate
business interests. However, if at the time of enforcement of this LTI
Vesting/Forfeiture Agreement, a court shall refuse to enforce this LTI
Vesting/Forfeiture Agreement, whether because the time limit is too long or
because the restrictions are more extensive than is necessary to protect the
business and goodwill of the Company, the Parties understand and agree and
direct that the court modify the restrictions to cover the maximum period,
scope, and geographic area permitted by law.



6.
Remedies. In the event Employee breaches or threatens to breach this LTI
Vesting/ Forfeiture Agreement by participating in Detrimental Activity or using
or disclosing confidential/trade secrets/Company propriety information as set
out in paragraphs 3 and 4 herein (for example and without limitation, Employee
becomes employed or otherwise engaged by an entity that competes with the
Company or an affiliate or solicits Company employees as provided above),
Employee will forfeit any further vesting of any Long Term Incentive awards and
may be required to repay the value of the vested awards to the Company to the
extent that any vesting occurred in reliance on Employee’s promises as provided
above. In addition and supplementary to other rights and remedies existing in
its favor, the Company may apply to any court of law or equity





Retirement and Release Agreement-Page 17 of 18



--------------------------------------------------------------------------------




of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions in this
agreement (without posting a bond or other security).


7.
Governing Law and Venue. This LTI Vesting/Forfeiture Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of law principles. With respect to any claim or dispute related
to or arising under this Agreement, the Parties hereby consent to the exclusive
jurisdiction, forum and venue of the state and federal courts located in Dallas
County, Texas and appropriate appellate courts therefrom.



8.
Entire Agreement. This LTI Vesting/Forfeiture Agreement, in conjunction with the
Retirement and Release Agreement, the Supplemental Release, and the Long Term
Incentives governing plans and awards, contains the entire agreement of the
Parties with respect to the subject matter and supersedes any and all prior
understandings, agreements or correspondence between the Parties. This LTI
Vesting/Forfeiture Agreement may not be waived or released by the Company unless
in writing signed by the Chief Human Resources Officer. No course of conduct or
failure or delay in enforcing the provisions of this LTI Vesting/Forfeiture
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this LTI Vesting/Forfeiture
Agreement or any provision hereof.

                
 
 
 
EMPLOYEE
 
 
 
 
10/24/2019
 
 
/s/ Bruce Stanski
DATE SIGNED
 
 
BRUCE STANSKI - SIGNATURE
 
 
 
 
 
 
 
Fluor Enterprises, Inc.
 
 
 
 
10/24/2019
 
By:
/s/ John Reynolds
DATE SIGNED
 
 
Chief Legal Officer
 
 
 
 







Retirement and Release Agreement-Page 18 of 18

